

117 HR 1031 IH: White Supremacy in Law Enforcement Information Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1031IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mrs. Torres of California (for herself, Mr. Vargas, Ms. Meng, Mr. Blumenauer, Mr. Johnson of Georgia, Mr. Carson, Mr. Cooper, Ms. Norton, Mr. Takano, Mr. Cárdenas, Ms. Garcia of Texas, Mr. Case, Mr. García of Illinois, Ms. Jayapal, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Attorney General to prepare and release an intelligence assessment on White supremacy in law enforcement, and for other purposes.1.Short titleThis Act may be cited as the White Supremacy in Law Enforcement Information Act of 2021.2.Release of FBI Intelligence Assessment(a)ReleaseNot later than 60 days after the date of enactment of this Act, the Attorney General, in coordination with the Director of the Federal Bureau of Investigation, shall submit to the appropriate committees in unclassified form, which may include a classified annex, and make available to the public in redacted form each intelligence assessment relating to White supremacist links to or infiltration in law enforcement prepared during the period beginning in 2006 and ending on the date of enactment of this Act.(b)Action itemsNot later than 60 days after the date of enactment of this Act, the Attorney General, in coordination with the Director of the Federal Bureau of Investigation, shall submit to the appropriate committees in classified form and make available to the public in redacted form each action taken to address the infiltration of White supremacists in law enforcement and White supremacist links to law enforcement agencies during the period beginning in 2006 and ending on the date of enactment of this Act.(c)Assessment(1)In generalThe Attorney General, in coordination with the Director of the Federal Bureau of Investigation, shall prepare an intelligence assessment describing the relationship between White supremacy and law enforcement, including the infiltration of White supremacists in law enforcement agencies and White supremacist links to law enforcement agencies.(2)ReportNot later than 180 days after the date of enactment of this Act, the intelligence assessment prepared pursuant to this subsection shall be submitted to—(A)the appropriate committees in classified form; and(B)the public in redacted form.(d)Appropriate committees definedIn this Act, the term appropriate committees means—(1)the Committees on Appropriations of the House of Representatives and the Senate;(2)the Committees on the Judiciary of the House of Representatives and the Senate;(3)the Committee on Oversight and Reform of the House of Representatives; and(4)the Committee on Homeland Security and Governmental Affairs of the Senate.